DETAILED ACTION
“Separator for a Food-Product Grinding Machine with Ring Adjustment”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record to the instant invention has been identified as Fleming et al (US 6,622,950; hereafter Fleming) - as applied in the Non-Final Office Action mailed 11/16/2020 (Examiner notes that while Gulak (US 7,922,567) was used as the primary reference for claims 15-20 in the previous Office Action, the closest reference to amended claim 15 would be Fleming, as previously applied to independent claims 1 and 10).
In the response filed on 04/08/2021, the Applicant has set forth arguments against the Fleming reference that:
The annotations that the Examiner points to as "flared inlet" and "flared outlet" are separate and apart from the actual separator chamber 18, and the structural boundary between the separator chamber 18 and its corresponding ends are clearly shown in Fig. 1 as right-angle solid lines shown in cross-section, which form the boundary therebetween. In that regard, the suggested "flared input" adjacent reference numeral 22, is not flared at all. Rather the cross-sectional view of Fig. 1 shows a hard edges at right angles in a stepped manner to show the interface between the separator chamber 18 and the separate structure to which is connects at the upstream end. Similarly, the Examiner's suggested "flared output" is not flared at all, for the reasons set for above, as this end also has clear and distinct step-like right angle structure as shown in the cross-sectional view of Fig. 1. Not only are neither ends of the separator chamber 18 tapered in Fleming, but such ends are definitely not integrally formed with the separator chamber 18.
Examiner agrees with these assertions. The stepped inlet and outlet ends of Fleming, which may broadly be considered “flared,” are not “tapered” (By plain meaning the term “taper” is defined by the Oxford English Dictionary as “Diminishing gradually in breadth or thickness towards one extremity (originally, upward); becoming continuously narrower or more slender in one direction; tapering”). Additionally the flared inlet and outlet ends are not integral with the separator chamber, nor do these ends meet the requirements: “the inlet end having a taper that decreases in diameter in the downstream direction until meeting the upstream end of the separator passage” and “the outlet end having a taper that increases in diameter in the downstream direction starting at the downstream end of the separator chamber.” These features are clearly shown in figures 13A and 13B of the instant disclosure; in contrast, Fleming makes no mention of a taper or a flare at the inlet and outlet of the separator chamber. 
The features discussed above, when considered in conjunction with all other features of independent claims 1, 10 and 15, are found to be nonobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited on the attached PTO-892 and not relied upon is listed to show a grinder with a separator chamber that has a flared outlet end similar to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Katie L. Parr/Examiner, Art Unit 3725   

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725